IN THE SUPREME COURT OF THE STATE OF NEVADA


                        IN THE MATTER OF THE                                      No. 69782
                        GUARDIANSHIP OF: STEPHEN
                        GOLDBERG, FLORINE GOLDBERG,
                        ADULT WARD(S).
                                                                                  FILED
                        JULIE A. GOLDBERG,
                                                     Appellant,
                                                                                   MAR 0 4 2016
                                     vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                        IN AND FOR THE COUNTY OF
                        CLARK,
                                              ondent.




                                               ORDER DISMISSING APPEAL
                                     This is an appeal from an order denying a petition to recover
                        wards' property. Eighth Judicial District Court, Family Court Division,
                        Clark County; Cynthia Dianne Steel, Judge.
                                     Our review of the documents submitted to this court pursuant
                        to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                        appeal appears to be prematurely filed under NRAP 4(a) because it
                        appears that it was filed before the entry of a final written judgment, and
                        is therefore of no effect.    See NRAP 4(a)(1); Rust v. Clark Cty. Sch. Dist.,
                        103 Nev. 686, 747 P.2d 1380 (1987). A notice of appeal filed before entry

SUPREME COURT
        OF
     NEVADA


(0) 1947A    42itt(ca
                 of a written judgment is of no effect. Accordingly, we conclude that we
                 lack jurisdiction, and we
                             ORDER this appeal DISMISSED.




                                               Tal7A
                                         Douglas


                          C-6
                 Cherry                                  Gibbon's



                 cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                      Julie A. Goldberg
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                      2